Me. Justice Wole
delivered the opinion of the court.
The appellant here is desirous of showing the court’s action in response to a motion for dismissal in not having a trial within 120 days from the presentation of the information. He recited that the secretary failed to join the order to the transcript and the said appellant accompanies a certificate from the stenographer to show the order of the court. We have frequently held that the stenographer is powerless to certify a proceeding to this court. It must be the court, the secretary or the attorneys, dependent upon the matter to be certified. See especially section 356, Code of Criminal Procedure.
If a matter is not of record in the court below it should •be made so by appropriate application.
The motion for correction should be overruled.

Motion overruled.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.